In re Louisiana Patients Compensation Fund;- — Defendant; Applying for Supervi*1142sory and/or Remedial Writs, Parish of Cal-casieu, 14th Judicial District Court Div. D, No. 2000-2756; to the Court of Appeal, Third Circuit, No. CW 03-01549.
Granted. Although the settlement by the health care provider establishes proof of liability for the malpractice and for damages of at least $100,000, the plaintiff has the burden of proving that the admitted malpractice caused damages in excess of $100,000. Graham v. Willis-Knighton Med. Ctr., 97-0188 (La.9/9/97), 699 So.2d 365. The opinion of the medical review panel and testimony of the panel members is relevant and admissible for the purpose of allowing the Patients’ Compensation Fund to defend this claim. See La. R.S. 40:1299.47(H). Accordingly, the judgment of the trial court granting plaintiffs motion in limine is reversed.
KIMBALL, J., would deny the writ.